Title: To Benjamin Franklin from William MacCreery, 6 March 1779
From: MacCreery, William
To: Franklin, Benjamin


Sir
Bordeaux 6 March 1779
I had the honor to address your Excellency some short time ago on the subject of Port Duties here chargeable on sundry goods shipp’d by the Subjects of the United States of America. Since that time the Ship Buckskin is arrived at this Port, and will be ready in a very short time to take her Cargo on board; and least your Excellency shou’d not be able to procure the desired regulations on the Shipping of Salt &c. I wou’d beg of you to procure a permission from the Minister, for Saml. and John Hans Delap & William MacCreery, to load on the Ship Buckskin, Aquilla Johns Master, Three Thousand Six Hundred Bushels, or one Hundred & fifty Tons of Salt, free of Duties.
This Ship carrys 22 Nine Pounders, will be well Man’d. Shou’d there be any Goods belonging to the States to go on Freight to Maryland, think she wou’d be an exceeding good & safe conveyance, as any that has yet offerd; as she Sails remarkably fast, having been constructed for Cruizing. She will have nothing to detain her here above a Month, provided the order for loading the Salt, be had in due time. I have the Honor to be, with the utmost respect, Your Excellency most Obedient and most Humble Servant
Will MacCreery
  
Addressed: His Excellency / Benjamin Franklin / Plenipotentiary from the U. S. of A. / Versailles
Notation: Will MacCreery Bordeaux 6. mars 1779.
